PER CURIAM:
Plaintiffs-appellants Andersen sought damages for defendants-respondents Burns’ alleged breach of an agreement to purchase real property. The Burnses answered and prayed for judgment against cross-defendant Sommerfeld for the return of money paid her as plaintiffs’ real estate agent. Sommerfeld answered, admitting that she so held the moneys. At the conclusion of plaintiffs’ case, plaintiffs’ causes of action' pertinent to this appeal were dismissed and judgment in the amount of $1,310.00 was rendered in favor of Burns and against Sommerfeld.
The “Agreement to Purchase” was a printed form to which Mr. Andersen had signed his name and that of his wife. Appellants contended that Andersen placed his wife’s name on the Agreement under an express power of attorney. The strictures of I.C. § 32-912 governing the conveyance of community property were not observed; Thomas v. Stevens, 69 Idaho 100, 203 P.2d 597 (1949), and the requirements of I.C. § 55-602 regarding instruments transferring real property when executed by an attorney in fact were not satisfied. Although argued by appellants, the elements of estoppel set forth in Tew v. Manwaring, 94 Idaho 50, 480 P.2d 896 (1971) are not present here. Judgment of the district court is affirmed. Costs to respondents.